IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-50209

                           Summary Calendar



JOSE E. RODRIGUEZ,

                                            Plaintiff-Appellant,

                                versus

LAUREL RIDGE HOSPITAL,

                                            Defendant-Appellee.




          Appeal from the United States District Court
                For the Western District of Texas
                          (SA-96-CV-430)


                           January 16, 1998


Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     We affirm the district court’s ruling dismissing Rodriguez’

claims of race discrimination, harassment and failure to promote

since Rodriguez did not make any of these allegations in his

discrimination charge with the EEOC.     Anderson v. Lewis Rail Serv.

Co., 868 F.2d 774, 775 (5th Cir. 1989).

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     We also affirm the district court’s grant of summary judgment

on Rodriguez’ claim of sex discrimination since there are no

genuine   issues   of   material   fact   as   Rodriguex   has   failed   to

establish a prima facie case of sex discrimination.              McDonnell-

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

     AFFIRMED.




                                    2